Name: Commission Regulation (EEC) No 350/88 of 5 February 1988 derogating from the quality standards for sweet peppers for the 1988 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No V 34/26 Official Journal of the European Communities 6. 2. 88 COMMISSION REGULATION (EEC) No 350/88 of 5 February 1988 derogating from the quality standards for sweet peppers for the 1988 marketing year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular the second subparagraph of Article 2 (2) thereof, Whereas the quality standards for sweet peppers were laid down in the Annex to Commission Regulation (EEC) No 2397/76 (3) ; Whereas recent developments in the production and marketing of sweet peppers are reflected in the new common quality standards set out in Annex 2 to Commission Regulation (EEC) No 79/88 (4) ; whereas in order to give operators time to adjust to the new standards this Regulation does not enter into force until 1 July 1988 ; whereas the derogation granted in previous marke ­ ting years should therefore be continued until the new standards come into force ; Article 1 Until 30 June 1988 the following derogations from the provisions of the Annex to Regulation (EEC) No 2397/76 shall apply : In Title V 'Provisions concerning presentation', under A 'Uniformity' the following paragraph is hereby inserted after the first paragraph : 'For packages of sweet peppers with a maximum weight of 1 kilogram, uniformity is only required with respect to origin and quality class.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1988 .. For the Commission Frans ANDRIESSEN Vice-President O OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 23, 28 . 1 . 1988 , p. 1 . (3) OJ No L 270, 2. 10 . 1976, p . 13 . O OJ No L 10 , 14. 1 . 1988 , p. 8 .